UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22912 Dreyfus BNY Mellon Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/15 The following Form N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant. - Dreyfus Alternative Diversifier Strategies Fund - Dreyfus Emerging Markets Debt U.S. Dollar Fund - Dreyfus Global Emerging Markets Fund - Dreyfus Select Mangers Long/Short Equity Fund - Dreyfus TOBAM Emerging Markets Fund - Dreyfus Yield Enhancement Strategy Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alternative Diversifier Strategies Fund January 31, 2015 (Unaudited) Registered Investment Companies99.7% Shares Value ($) Alternative Investments26.2% AQR Managed Futures Strategy Fund, Cl. I 1,054,814 11,750,629 ASG Global Alternatives Fund, Cl. Y 894,512 10,277,947 ASG Managed Futures Strategy Fund, Cl. Y 1,066,229 12,624,149 DFA Commodity Strategy Portfolio 1,109,113 7,553,063 Dynamic Total Return Fund, Cl. Y 3,939,900 a 63,786,986 Domestic Equity42.8% Dreyfus Research Long/Short Equity Fund, Cl. Y 3,012,660 a,b 38,411,414 Dreyfus Select Managers Long/Short Fund, Cl. Y 10,894,262 a,c 134,435,189 Foreign Equity30.7% Dreyfus Global Real Estate Securities Fund, Cl. Y 4,625,540 a 43,942,633 Dreyfus Global Real Return Fund, Cl. Y 5,438,452 a 80,217,166 Total Investments (cost $395,019,645) % Cash and Receivables (Net) .3 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. c The fund's investment in the Dreyfus Select Managers Long/Short Fund reporesents 33.3% of the fund's total investments. The Dreyfus Select Managers Long/Short Fund seeks to provide long-term capital appreciation. At January 31, 2015, net unrealized appreciation on investments was $7,979,531 of which $12,565,143 related to appreciated investment securities and $4,585,612 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 42.8 Mutual Funds: Foreign 30.7 Mutual Funds: Alternative 26.2 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 402,999,176 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BNY Mellon Funds, Inc. - Dreyfus Emerging Markets Debt US Dollar Fund January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes95.0% Rate (%) Date Amount ($) Value ($) Consumer Discretionary2.5% InRetail Shopping Malls, Gtd. Notes 6.50 7/9/21 80,000 84,640 Li & Fung, Sr. Unscd. Debs. 5.25 5/13/20 260,000 286,025 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 240,000 244,200 Consumer Staples2.5% BRF, Sr. Unscd. Notes 4.75 5/22/24 320,000 320,384 Minerva Luxembourg, Gtd. Notes 7.75 1/31/23 290,000 279,850 Energy.7% Odebrecht Offshore Drilling Finance, Sr. Scd. Notes 6.75 10/1/22 245,050 a,b Financial17.7% Akbank TAS, Sr. Unscd. Notes 4.00 1/24/20 200,000 b 198,550 Akbank TAS, Sr. Unscd. Notes 6.50 3/9/18 150,000 163,675 Alternatifbank, Gtd. Bonds 3.13 7/22/19 250,000 249,485 Banco Bradesco, Sub. Notes 5.90 1/16/21 230,000 247,250 Banco Davivienda, Sub. Notes 5.88 7/9/22 240,000 243,000 Banco Daycova, Sr. Unscd. Bonds 5.75 3/19/19 240,000 240,576 Banco Internacional del Peru, Sr. Unscd. Bonds 5.75 10/7/20 140,000 154,140 Bank of India/London, Sr. Unscd. Notes 6.25 2/16/21 220,000 251,526 BBVA Banco Continental, Sub. Notes 5.25 9/22/29 90,000 a 92,349 BBVA Bancomer, Jr. Sub. Notes 7.25 4/22/20 220,000 248,578 China Cinda Finance 2014, Gtd. Notes 5.63 5/14/24 250,000 267,093 China Overseas Finance, Gtd. Bonds 5.95 5/8/24 230,000 258,042 Itau Unibanco Holding, Sub. Notes 5.65 3/19/22 240,000 244,800 Krung Thai Bank, Sub. Notes 5.20 12/26/24 250,000 a 260,397 MAF Global Securities, Gtd. Bonds 4.75 5/7/24 240,000 251,700 Shimao Property Holdings, Gtd. Notes 6.63 1/14/20 240,000 236,400 SUAM Finance, Gtd. Notes 4.88 4/17/24 240,000 244,106 TC Ziraat Bankasi, Sr. Unscd. Notes 4.25 7/3/19 240,000 239,400 United Overseas Bank, Sub. Notes 3.75 9/19/24 240,000 a 249,516 Foreign/Governmental55.3% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 400,000 415,860 Bank of Ceylon, Sr. Unscd. Notes 5.33 4/16/18 240,000 241,800 Brazil Minas, Govt. Gtd. Notes 5.33 2/15/28 310,000 a 306,900 Brazilian Government, Sr. Unscd. Bonds 7.13 1/20/37 190,000 238,450 Caixa Economica Federal, Sr. Unscd. Notes 3.50 11/7/22 360,000 318,600 CNOOC Curtis Funding, Gtd. Notes 4.50 10/3/23 230,000 250,560 Colombian Government, Sr. Unscd. Bonds 7.38 9/18/37 290,000 393,675 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 230,000 243,915 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 340,000 372,300 Corporacion Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 240,000 254,400 Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 220,000 179,850 Dominican Republic Government, Sr. Unscd. Bonds 5.88 4/18/24 120,000 127,200 Dominican Republic Government, Sr. Unscd. Notes 6.85 1/27/45 100,000 b 101,500 Empresa de Transporte de Pasajeros Metro, Unscd. Notes 4.75 2/4/24 310,000 330,349 Empresa Nacional del Petroleo, Sr. Unscd. Notes 4.38 10/30/24 380,000 b 380,141 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 290,000 243,600 Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 550,000 589,188 Export-Import Bank of India, Sr. Unscd. Notes 4.00 1/14/23 200,000 208,037 Export-Import Bank of Korea, Sr. Unscd. Bonds 2.88 1/21/25 200,000 203,573 Fondo MIVIVIENDA, Sr. Unscd. Notes 3.50 1/31/23 150,000 147,102 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 310,000 234,050 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 220,000 248,643 Indonesian Government, Sr. Unscd. Notes 3.38 4/15/23 200,000 196,750 Israel Electric, Sr. Scd. Notes 5.00 11/12/24 240,000 b 243,600 Ivory Coast Government, Sr. Unscd. Notes 5.38 7/23/24 250,000 237,500 Kazagro National Management Holding, Sr. Unscd. Notes 4.63 5/24/23 220,000 179,344 Kenyan Government, Notes 6.88 6/24/24 200,000 210,500 Korea Hydro & Nuclear Power, Sr. Unscd. Notes 3.00 9/19/22 250,000 256,956 Lithuanian Government, Sr. Unscd. Notes 6.63 2/1/22 200,000 249,500 Magyar Export-Import Bank, Govt. Gtd. Bonds 4.00 1/30/20 250,000 254,438 Mexican Government, Sr. Unscd. Notes 3.60 1/30/25 250,000 258,125 Mexican Government, Sr. Unscd. Notes 4.60 1/23/46 245,000 262,762 OCP, Sr. Unscd. Notes 5.63 4/25/24 230,000 251,590 Panamanian Government, Sr. Unscd. Bonds, Ser. A 5.63 7/25/22 90,000 100,024 Panamanian Government, Sr. Unscd. Bonds 9.38 4/1/29 100,000 157,250 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 440,000 438,900 Perusahaan Gas Negara, Sr. Unscd. Bonds 5.13 5/16/24 240,000 253,800 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 210,000 241,983 Petroleum Co of Trinidad & Tobago, Sr. Unscd. Notes 6.00 5/8/22 75,000 75,750 Petroliam Nasional, Sr. Unscd. Notes 7.63 10/15/26 100,000 140,795 Philippine Government, Sr. Unscd. Bonds 9.50 2/2/30 110,000 187,137 Polish Government, Sr. Unscd. Notes 4.00 1/22/24 221,000 241,995 Power Sector Assets & Liabilities Management, Govt. Gtd. Bonds 7.39 12/2/24 210,000 281,137 Romanian Government, Sr. Unscd. Notes 4.88 1/22/24 440,000 497,816 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 240,000 211,248 Russian Government, Sr. Unscd. Bonds 7.50 3/31/30 150,650 a 151,870 Sberbank of Russia, Sr. Unscd. Notes 6.13 2/7/22 250,000 211,250 Sinopec Group Overseas Development 2012, Gtd. Notes 3.90 5/17/22 240,000 252,623 Transnet, Sr. Unscd. Notes 4.00 7/26/22 260,000 258,336 Turkish Government, Sr. Unscd. Notes 8.00 2/14/34 180,000 257,625 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 50,000 71,750 Uruguayan Government, Sr. Unscd. Bonds 7.88 1/15/33 180,000 259,200 Vietnamese Government, Sr. Unscd. Bonds 4.80 11/19/24 240,000 b 253,800 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 290,000 198,238 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 270,000 187,456 Industrial5.4% Alfa, Sr. Unscd. Notes 5.25 3/25/24 350,000 364,700 Alliance Global Group, Gtd. Notes 6.50 8/18/17 230,000 246,790 ENA Norte Trust, Pass Through Certificates 4.95 4/25/28 161,480 164,710 Noble Group, Sr. Unscd. Notes 6.75 1/29/20 290,000 314,650 Rolta Americas, Gtd. Notes 8.88 7/24/19 250,000 227,500 Materials3.9% Cementos Pacasmayo, Gtd. Notes 4.50 2/8/23 130,000 122,850 CEMEX Espana, Sr. Scd. Notes 9.88 4/30/19 170,000 186,150 Minsur, Sr. Unscd. Notes 6.25 2/7/24 170,000 183,600 Severstal, Sr. Unscd. Notes 5.90 10/17/22 270,000 225,045 Turkiye Sise ve Cam Fabrikalari, Sr. Unscd. Notes 4.25 5/9/20 250,000 246,250 Telecommunications3.9% ENTEL Chile, Sr. Unscd. Notes 4.75 8/1/26 250,000 255,930 MTN Mauritius Investments, Gtd. Notes 4.76 11/11/24 250,000 b 253,750 Oi, Sr. Unscd. Notes 5.75 2/10/22 260,000 228,475 VimpelCom Holdings, Gtd. Notes 7.50 3/1/22 270,000 225,742 Utilities3.1% NTPC, Sr. Unscd. Notes 4.75 10/3/22 240,000 b 256,912 Perusahaan Listrik Negara, Sr. Unscd. Notes 5.25 10/24/42 270,000 257,175 Talent Yield Investments, Gtd. Notes 4.50 4/25/22 240,000 257,453 Total Bonds and Notes (cost $23,571,699) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 5/21/15 (cost $24,998) 25,000 Other Investment4.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,125,000) 1,125,000 c Total Investments (cost $24,721,697) % Cash and Receivables (Net) .3 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $1,607,654 or 6.6% of net assets. c Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $261,280 of which $224,044 related to appreciated investment securities and $485,324 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Brazil 12.3 Mexico 9.1 Turkey 7.9 Russia 6.7 China 5.2 Indonesia 4.7 Short-Term/Money Market Investments 4.7 Peru 4.2 Chile 3.9 India 3.8 Colombia 3.6 Philippines 2.9 South Korea 2.9 Hong Kong 2.5 Hungary 2.1 Romania 2.0 Panama 1.7 Kazakhstan 1.5 Uruguay 1.4 Thailand 1.1 Australia 1.0 Israel 1.0 Ivory Coast 1.0 Lithuania 1.0 Mauritius 1.0 Morocco 1.0 Poland 1.0 Singapore 1.0 Sri Lanka 1.0 Supranational 1.0 United Arab Emirates 1.0 Vietnam 1.0 Dominican Republic .9 Kenya .9 Spain .8 Malaysia .6 Trinidad and Tobago .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Short U.S. Treasury 10 Year Notes 18 (2,355,750 ) March 2015 ) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 9,749,677 - Foreign Government - 13,560,741 - Mutual Funds 1,125,000 - - U.S. Treasury - 24,999 - Liabilities ($) Other Financial Instruments: Financial Futures++ (42,529 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Emerging Markets Fund January 31, 2015 (Unaudited) Common Stocks96.7% Shares Value ($) Australia.4% Oil Search 61,109 Brazil1.1% Ambev, ADR 61,859 407,032 CCR 61,167 348,321 Iguatemi Empresa de Shopping Centers 30,176 273,279 Chile.4% Sociedad Quimica y Minera Chile, ADR 17,078 China17.7% Alibaba Group Holding, ADR 36,181 3,223,003 Baidu, ADR 19,183 a 4,180,359 Hengan International Group 86,500 1,025,015 PetroChina, Cl. H 1,198,000 1,299,266 TAL Education Group, ADR 61,292 a 1,900,665 Tencent Holdings 62,050 1,047,488 Vipshop Holdings, ADS 107,394 a 2,404,552 YY, ADR 22,406 a 1,612,784 Cyprus1.4% Eurasia Drilling, GDR 68,754 Georgia.7% Bank of Georgia Holdings 20,565 Germany.4% Rocket Internet 7,313 Hong Kong4.0% AIA Group 656,200 India25.3% Apollo Hospitals Enterprise 59,961 1,206,398 Axis Bank 233,961 2,165,294 Glenmark Pharmaceuticals 140,747 1,581,587 Godrej Consumer Products 100,000 1,637,764 Grasim Industries 16,391 998,318 Hero MotoCorp 85,896 3,915,317 ITC 648,510 3,811,722 Jubilant Foodworks 53,922 a 1,164,970 Tata Consultancy Services 58,242 2,296,542 Tata Motors, ADR 93,346 4,603,825 Titan 76,536 503,612 Indonesia.5% Surya Citra Media 1,929,500 Macau4.2% Sands China 411,600 1,990,629 Wynn Macau 713,200 1,962,206 Malaysia1.2% IHH Healthcare 801,000 Mexico5.1% Fibra Shop Portafolios Inmobiliarios 198,178 243,401 Fibra Uno Administracion 153,864 463,968 Genomma Lab Internacional, Cl. B 843,082 a 1,330,190 Grupo Financiero Santander Mexico, Cl. B, ADR 130,265 1,378,204 Kimberly-Clark de Mexico, Cl. A 521,227 1,013,280 Southern Copper 14,213 387,731 Philippines9.2% Energy Development 2,717,700 524,432 First Gen 834,600 588,072 GT Capital Holdings 47,140 1,291,092 LT Group 814,800 250,080 Metropolitan Bank & Trust 617,470 1,329,410 Robinsons Retail Holdings 479,900 860,825 Security Bank 326,763 1,122,139 Universal Robina 584,680 2,732,997 Portugal.4% Galp Energia 38,664 South Africa11.7% British American Tobacco 41,906 2,365,771 Cie Financiere Richemont 179,665 1,483,210 Discovery 80,300 790,861 Life Healthcare Group Holdings 533,643 1,986,485 Naspers, Cl. N 30,978 4,456,315 Taiwan8.2% MediaTek 212,000 3,236,969 Taiwan Semiconductor Manufacturing 1,014,000 4,502,523 Thailand1.1% Bangkok Bank 175,400 Turkey.7% Cola-Cola Icecek 33,761 United Arab Emirates.6% Al Noor Hospitals Group 42,404 United States2.4% Yum! Brands 31,257 Total Common Stocks (cost $82,449,882) Other Investment3.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,700,000) 3,700,000 b Total Investments (cost $86,149,882) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $8,971,106 of which $13,777,295 related to appreciated investment securities and $4,806,189 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Technology 21.7 Consumer Goods 21.0 Consumer Services 18.0 Financial 15.3 Health Care 8.3 Industrial 6.3 Money Market Investment 3.9 Oil & Gas 3.6 Utilities 1.2 Basic Materials .8 Media .5 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Hong Kong Dollar, Expiring 2/3/2015 a 1,813,708 233,964 233,957 (7 ) Mexican New Peso, Expiring 2/4/2015 b 212,568 14,317 14,181 (136 ) ) Counterparties: a UBS b Royal Bank of Scotland The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,259,256 - - Equity Securities - Foreign Common Stocks+ 20,505,635 68,656,097 ++ - Mutual Funds 3,700,000 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (143 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Long/Short Fund January 31, 2015 (Unaudited) Common Stocks55.3% Shares Value ($) Automobiles & Components1.1% Bayerische Motoren Werke 8,923 1,042,093 Continental 4,426 1,003,231 Fiat Chrysler Automobiles 34,622 a 456,022 Geely Automobile Holdings 995,000 405,583 Volvo, Cl. B 42,832 500,781 Banks4.0% Bank of America 228,517 3,462,033 Comerica 29,066 1,206,239 Danske Bank 39,263 1,015,431 Intesa Sanpaolo 264,130 771,871 JPMorgan Chase & Co. 14,252 775,024 KeyCorp 65,642 852,690 Signature Bank ned 28,059 a 3,286,551 UBS Group 41,690 a 698,768 Capital Goods2.5% Acuity Brands 16,242 2,434,513 Airbus Group 37,510 1,997,411 FANUC 3,900 654,957 GEA Group 16,490 749,514 Kone, Cl. B 9,352 421,058 Precision Castparts 6,349 1,270,435 Chemicals1.4% Akzo Nobel 9,637 695,978 Givaudan 214 a 390,901 K+S 17,847 564,803 Linde 2,713 520,819 Monsanto 6,070 716,139 Sherwin-Williams 3,920 1,063,378 Syngenta 1,214 395,124 Commercial & Professional Services.5% Kangda International Environmental 2,101,000 b 928,206 Shenzhen International Holdings 431,000 618,065 Consumer Durables & Apparel1.7% HUGO BOSS 2,927 377,639 Sony 73,300 1,711,077 Whirlpool 15,799 3,145,265 Consumer Services1.0% Carnival 45,173 1,985,805 Service Corporation International 15,745 356,309 Tuniu, ADR 46,860 c 636,828 Diversified Financials.8% Affiliated Managers Group 6,233 a 1,281,006 Deutsche Boerse 12,564 965,677 Energy.2% Koninklijke Vopak 10,280 Food, Beverage & Tobacco1.5% Constellation Brands, Cl. A 39,616 a Health Care Equipment & Services3.5% Allergan 16,777 c 3,678,525 Bayer 5,711 825,229 Becton Dickinson & Co. 21,660 2,990,813 Fresenius Medical Care & Co. 5,283 391,898 HCA Holdings 7,951 a 562,931 Siloam International Hospitals 835,500 a 876,679 Universal Health Services, Cl. B 12,660 1,298,030 Insurance.7% Allianz 8,566 1,416,449 Assicurazioni Generali 36,407 768,424 Materials1.0% Fosun International 897,000 1,252,653 Norsk Hydro 85,164 499,841 ThyssenKrupp 29,625 a 772,704 UPM-Kymmene 25,414 446,123 Media4.8% Comcast, Cl. A 49,414 2,626,107 DIRECTV 550 a 46,904 DISH Network, Cl. A 54,870 a 3,860,105 Netflix 3,098 a 1,368,697 Sirius XM Holdings 232,530 a 825,482 Tele Columbus 52,092 671,046 Time Warner 48,909 3,811,478 Viacom, Cl. B 17,035 1,097,395 Pharmaceuticals, Biotech & Life Sciences3.6% Actavis 13,441 a 3,582,564 CSPC Pharmaceutical Group 907,000 763,603 Endo International 6,406 a 509,982 Gilead Sciences 15,772 a 1,653,379 Merck & Co. 19,010 1,145,923 Novartis 7,210 702,992 Valeant Pharmaceuticals International 16,074 a 2,571,358 Real Estate5.0% Colony Financial 59,606 1,493,130 Crown Castle International 43,446 3,758,514 Deutsche Annington Immobilien 19,988 695,598 Lamar Advertising, Cl. A 21,347 1,195,859 Leopalace21 152,400 a 985,020 Mitsui Fudosan 37,000 936,380 NorthStar Realty Finance 192,656 d 3,643,116 Sun Frontier Fudousan 61,600 477,282 Takara Leben 346,800 1,802,718 Retailing4.0% Akr Corpoindo 1,704,300 630,402 Don Quijote Holdings 11,000 796,416 eBay 65,939 a,c 3,494,767 Gulliver International 130,500 1,034,316 Hennes & Mauritz, Cl. B 12,992 534,024 Hitachi High-Technologies 20,300 631,397 Laox 144,000 a 321,764 Matahari Putra Prima 2,382,400 714,184 Nu Skin Enterprises, Cl. A 45,749 1,874,794 Penske Automotive Group 29,240 1,413,754 Vipshop Holdings, ADS 28,575 a,c 639,794 Semiconductors & Semiconductor Equipment2.9% ARM Holdings, ADR 85,755 4,016,764 ASML Holding 3,355 352,227 Maxim Integrated Products 51,734 1,711,878 SK Hynix 21,910 944,721 SunEdison 98,111 a 1,837,619 Software & Services7.4% Ctrip.com International, ADR 26,984 a,c 1,283,224 Facebook, Cl. A 22,604 a 1,715,870 Google, Cl. A 8,987 a 4,830,962 Qihoo 360 Technology, ADR 20,160 a,c 1,179,763 salesforce.com 48,486 a 2,737,035 SAP 16,062 1,050,247 ServiceNow 21,368 a 1,557,727 Tencent Holdings 202,200 3,413,409 Yahoo! 99,799 a,c 4,390,158 Technology Hardware & Equipment.9% Apple 11,721 c 1,373,232 Hitachi 124,000 937,688 Logitech International 24,271 356,233 Telecommunication Services3.9% AT&T 61,876 2,036,958 Belgacom 3,641 135,474 Deutsche Telekom 35,979 621,083 Ericsson, Cl. B 31,000 376,537 Japan Communications 109,800 a 470,575 Nokia 67,460 519,402 SoftBank 31,500 1,847,576 T-Mobile US 81,924 a 2,472,466 Telecom Italia 787,323 a 913,895 Telekomunikasi Indonesia 2,374,300 528,309 Verizon Communications 38,507 1,760,155 Transportation2.9% Avis Budget Group 19,393 a,c 1,111,413 DSV 20,345 640,488 Hertz Global Holdings 171,487 a,c 3,518,913 J.B. Hunt Transport Services 4,489 357,369 Old Dominion Freight Line 16,570 a 1,161,888 Saia 20,491 a 862,876 Union Pacific 8,854 1,037,777 Total Common Stocks (cost $158,070,994) Preferred Stocks.3% Automobiles & Components.1% Volkswagen 1,642 Consumer Durables & Apparel.2% Henkel & Co. 4,497 Total Preferred Stocks (cost $873,352) Number of Options Purchased.0% Contracts ($) Value ($) Put Options Apple, February 2015 @ $109 (cost $83,008) 214 Number of Warrants.2% Warrants Value ($) Banks JPMorgan Chase & Co. Ser. CW18 (10/28/18) (cost $751,270) 39,627 a Total Investments (cost $159,778,624) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, this security was valued at $928,206 or .3% of net assets. c Held by a broker as collateral for open short positions. d Investment in real estate investment trust. At January 31, 2015, net unrealized appreciation on investments was $8,285,317 of which $13,109,758 related to appreciated investment securities and $4,824,441 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 7.4 Real Estate 5.0 Media 4.8 Banks 4.2 Retailing 4.0 Telecommunication Services 3.9 Pharmaceuticals, Biotech & Life Sciences 3.6 Health Care Equipment & Services 3.5 Semiconductors & Semiconductor Equipment 2.9 Transportation 2.9 Capital Goods 2.5 Consumer Durables & Apparel 1.9 Food, Beverage & Tobacco 1.5 Chemicals 1.4 Automobiles & Components 1.2 Consumer Services 1.0 Materials 1.0 Technology Hardware & Equipment .9 Diversified Financials .8 Insurance .7 Commercial & Professional Services .5 Energy .2 Options Purchased .0 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT January 31, 2015 (Unaudited) Common Stocks13.3% Shares Value ($) Automobiles & Components.1% Dorman Products 8,000 a Capital Goods.7% Boeing 5,251 763,338 Caterpillar 12,919 1,033,132 Trex 7,400 a 314,722 Consumer Durables & Apparel.5% Compagnie Financiere Richemont 5,486 455,890 iRobot 10,000 a 315,500 Skullcandy 30,000 a 300,600 Qunar Cayman Islands, ADR 20,058 a 588,502 Energy.3% Keppel 141,000 Exchange-Traded Funds5.4% AMEX Consumer Discretionary Select Sector SPDR Fund 16,523 1,156,445 Health Care Select Sector SPDR Fund 11,332 784,968 SPDR S&P rust 65,091 12,982,400 SPDR S&P Regional Banking ETF 29,367 1,082,174 Technology Select Sector SPDR Fund 9,211 367,519 Food, Beverage & Tobacco.3% Amira Nature Foods 9,700 a 120,668 Boulder Brands 35,000 a 351,050 Chefs' Warehouse 17,000 a 363,630 Health Care Equipment & Services.8% AAC Holdings 10,063 256,808 Cepheid 5,250 a 296,678 MiMedx Group 30,600 a 249,543 Mindray Medical International, ADR 12,000 328,320 Novadaq Technologies 21,000 a 298,830 OraSure Technologies 35,000 a 321,650 ResMed 5,000 312,350 Second Sight Medical Products 17,000 149,260 Unilife 30,000 a 119,100 Pharmaceuticals, Biotech & Life Sciences1.0% ANI Pharmaceuticals 5,500 a 307,835 BioCryst Pharmaceuticals 27,900 a 284,022 BioDelivery Sciences International 10,000 a 131,000 Exact Sciences 13,900 a 378,219 Keryx Biopharmaceuticals 25,000 a 304,000 MannKind 60,000 a 381,000 NewLink Genetics 8,000 a 292,720 Omeros 13,000 a 289,120 OPKO Health 30,100 a 365,113 Raptor Pharmaceuticals 34,900 a 315,496 Retailing.9% Beacon Roofing Supply 13,000 a 307,970 Francesca's Holdings 22,500 a 356,850 Noodles & Company 13,500 a 346,950 Overstock.com 13,300 a 297,654 Potbelly 25,000 a 350,750 Sportsman's Warehouse Holdings 50,000 356,500 Wal-Mart Stores 8,775 745,700 Software & Services1.8% Alibaba Group Holding, ADR 32,773 2,919,419 Ebix 18,300 418,155 Interactive Intelligence Group 8,500 a 344,760 MakeMyTrip 11,900 a 295,715 Stamps.com 4,100 a 186,837 Tangoe 26,200 a 299,466 TubeMogul 13,000 197,340 Wayfair, Cl. A 16,000 312,960 Web.com Group 20,000 a 302,200 Technology Hardware & Equipment.5% Itron 9,000 a 334,890 KEYW Holding 26,600 a 236,474 Mobileye 5,900 232,401 Silicon Graphics International 33,000 a 311,190 Universal Display 10,000 a 318,600 Telecommunication Services1.0% 8x8 27,400 a 211,254 AT&T 69,772 2,296,894 NETGEAR 11,000 a 371,469 Total Securities Sold Short (proceeds $40,084,901) a Non-income producing security. ADR- American Depository Receipts ETF - Exchange-Traded Funds SPDR- Standard & Poor's Depository Receipts Portfolio Summary (Unaudited) † Value (%) Exchange-Traded Funds 5.4 Software & Services 1.8 Pharmaceuticals, Biotech & Life Sciences 1.0 Telecommunication Services 1.0 Retailing .9 Health Care Equipment & Services .8 Capital Goods .7 Consumer Durables & Apparel .5 Technology Hardware & Equipment .5 Energy .3 Food, Beverage & Tobacco .3 Automobiles & Components .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Short CAC 40 10 EURO 64 (3,332,128 ) February 2015 (147,401 ) DAX (GERMAN STOCK INDEX) 7 (2,114,926 ) March 2015 (126,261 ) Euro STOXX 50 184 (6,963,207 ) March 2015 (532,161 ) FTSE 100 21 (2,121,129 ) March 2015 (35,468 ) NASDAQ 100 E-mini 189 (15,653,925 ) March 2015 32,909 Standard & Poor's 500 E-mini 72 (7,158,240 ) March 2015 34,035 Swiss Market Index 8 (723,677 ) March 2015 (6,160 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 3/18/2015 a 824,821 651,856 640,158 (11,698 ) Danish Krone, Expiring 2/18/2015 a 13,000,000 2,034,558 1,975,311 (59,247 ) Euro, Expiring: 2/18/2015 a 280,000 324,604 316,450 (8,154 ) 3/18/2015 b 533,431 629,166 603,028 (26,138 ) 4/23/2015 b 900,000 1,040,755 1,017,788 (22,967 ) Hong Kong Dollar, Expiring 2/2/2015 a 1,266,147 163,334 163,325 (9 ) Indian Rupee, Expiring 3/18/2015 a 302,869,812 4,861,608 4,842,230 (19,378 ) Indonesian Rupiah, Expiring 3/18/2015 a 2,465,139,563 195,879 193,036 (2,843 ) Japanese Yen, Expiring: 2/3/2015 a 36,929,778 311,907 314,483 2,576 3/18/2015 a 831,452,482 7,082,624 7,084,197 1,573 Norwegian Krone, Expiring 2/18/2015 a 1,000,000 128,402 129,366 964 Philippines Peso, Expiring 3/18/2015 a 32,945,469 742,573 745,687 3,114 South Korean Won, Expiring 3/18/2015 a 412,388,397 381,283 376,409 (4,874 ) Swedish Krona, Expiring 2/18/2015 a 6,000,000 721,720 725,257 3,537 Swiss Franc, Expiring 2/18/2015 a 3,200,000 3,661,917 3,488,489 (173,428 ) Taiwan New Dollar, Expiring 3/18/2015 a 26,742,058 856,537 848,673 (7,864 ) Thai Baht, Expiring 3/18/2015 a 17,459,341 527,154 532,208 5,054 Sales: Proceeds ($) British Pound, Expiring 2/18/2015 a 380,000 574,099 572,287 1,812 Danish Krone, Expiring 2/18/2015 a 13,000,000 2,019,263 1,975,311 43,952 Euro, Expiring: 2/18/2015 a 21,210,000 24,427,121 23,971,072 456,049 3/18/2015 b 533,431 600,019 603,028 (3,009 ) 4/23/2015 b 2,659,000 3,141,892 3,006,998 134,894 Hong Kong Dollar, Expiring 2/3/2015 a 13,337,028 1,720,477 1,720,396 81 Indian Rupee, Expiring 3/18/2015 a 922,176,395 14,617,767 14,743,598 (125,831 ) Indonesian Rupiah, Expiring 3/18/2015 a 37,077,531,361 2,906,850 2,903,408 3,442 Japanese Yen, Expiring 3/18/2015 a 1,976,615,943 16,568,087 16,841,296 (273,209 ) Norwegian Krone, Expiring 2/18/2015 a 6,000,000 790,753 776,197 14,556 South Korean Won, Expiring 3/18/2015 a 1,570,226,160 1,423,234 1,433,229 (9,995 ) Swedish Krona, Expiring 2/18/2015 a 18,000,000 2,218,271 2,175,771 42,500 Swiss Franc, Expiring 2/18/2015 a 3,200,000 3,716,689 3,488,489 228,200 Philippines Peso, Expiring 3/18/2015 a 32,945,469 739,185 745,687 (6,502 ) Taiwan New Dollar, Expiring 3/18/2015 a 26,742,058 854,587 848,670 5,917 Thai Baht, Expiring 3/18/2015 a 28,460,226 859,624 867,545 (7,921 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Goldman Sachs International Unrealized Long/ Notional Reference Appreciation Short Amount ($) Entity Counterparty Expriration (Depreciation) ($) LONG 548,012 ACCOR SA MORGAN STANLEY 11/21/2016 126,806 SHORT 171,937,928 AEON CO LTD GOLDMAN, SACHS & CO. 2/22/2016 (61,554 ) LONG 551,052 AIR LIQUIDE MORGAN STANLEY 11/21/2016 53,808 LONG 926,714 AIRBUS GROUP NV MORGAN STANLEY 11/21/2016 21,003 LONG 516,571 AMADEUS IT HOLDING SA MORGAN STANLEY 11/21/2016 8,551 SHORT 81,857,538 AREALINK GOLDMAN, SACHS & CO. 6/8/2016 3,127 LONG 323,423 ASIA AVIATION MORGAN STANLEY 1/1/1900 3,442 LONG 1,063,428 ASIAN PAINTS LTD MORGAN STANLEY 8/19/2016 189,435 LONG 359,305 ASSOCIATED BRITISH FOODS PLC MORGAN STANLEY 11/21/2016 6,694 LONG 627,641 ASTRA MICROWAVE MORGAN STANLEY 1/1/1900 (31,156 ) LONG 848,571 AXA SA MORGAN STANLEY 11/21/2016 95,930 LONG 1,232,309 AXIS BANK LTD MORGAN STANLEY 8/19/2016 235,019 SHORT 35,068,181 BAJAJ AUTO LIMITED MORGAN STANLEY 1/1/1900 7,203 LONG 475,654 BALKRISHNA INDUSTRIES MORGAN STANLEY 8/19/2016 9,223 LONG 359,435 BANCO DE SABADELL SA MORGAN STANLEY 11/21/2016 (34,132 ) LONG 955,942 BANCO SANTANDER SA MORGAN STANLEY 11/21/2016 (26,883 ) LONG 670,717 BANK OF IRELAND MORGAN STANLEY 11/21/2016 (97,757 ) SHORT 5,738,139 BELLE INT'L HOLDINGS MORGAN STANLEY 8/22/2016 21,299 LONG 916,987 BNP PARIBAS MORGAN STANLEY 11/21/2016 (56,964 ) LONG 376,556 BURBERRY GROUP MORGAN STANLEY 11/21/2016 (11,973 ) LONG 439,534 CAP GEMINI MORGAN STANLEY 11/21/2016 38,062 LONG 401,341 CARNIVAL PLC MORGAN STANLEY 11/21/2016 52,974 LONG 398,412 COMPASS GROUP PLC MORGAN STANLEY 11/21/2016 36,593 LONG 447,813 CRH PLC MORGAN STANLEY 11/21/2016 19,367 LONG 330,180 DIAGEO MORGAN STANLEY 11/21/2016 24,947 LONG 256,255 EASYJET PLC MORGAN STANLEY 11/21/2016 74,888 LONG 427,771 ELECTRICITE DE FRANCE MORGAN STANLEY 11/21/2016 19,694 SHORT 5,123,357 GCL-POLY ENERGY HOLDINGS LTD MORGAN STANLEY 8/22/2016 117,878 LONG 408,809 GLENCORE PLC MORGAN STANLEY 11/21/2016 (93,720 ) SHORT 42,775,592 HERO MOTOCORP MORGAN STANLEY 1/1/1900 5,767 SHORT 74,437,222 HITACHI CONSTRUCTION GOLDMAN, SACHS & CO. 1/1/1900 75,042 LONG 627,875 IBERDROLLA S. A. MORGAN STANLEY 11/21/2016 7,138 LONG 633,824 INDITEX MORGAN STANLEY 11/21/2016 97,818 LONG 385,646 INTERCONTINENTAL HOTELS GROUP MORGAN STANLEY 11/21/2016 18,835 LONG 449,454 ITV PLC MORGAN STANLEY 11/21/2016 (8,808 ) LONG 2,136,430 JUST DIAL LTD MORGAN STANLEY 8/19/2016 198,874 LONG 239,434 KOTAK MAHINDRA BANK MORGAN STANLEY 8/19/2016 26,444 LONG 564,744 LOREAL MORGAN STANLEY 11/21/2016 77,274 LONG 542,691 MOTHERSON SUMI SYSTEMS MORGAN STANLEY 8/19/2016 31,907 SHORT 809,824 ORICA LTD GOLDMAN, SACHS & CO. 2/19/2016 17,731 LONG 818,298 PERSISTENT SYSTEMS LTD MORGAN STANLEY 8/19/2016 58,108 LONG 230,936 PEUGEOT SA MORGAN STANLEY 11/21/2016 2,283 LONG 454,277 RIO TINTO PLC MORGAN STANLEY 11/21/2016 7,603 LONG 413,139 SAFRAN SA MORGAN STANLEY 11/21/2016 72,145 LONG 2,085,255 SAMSUNG ELECTRONICS MORGAN STANLEY 12/2/2016 77,776 LONG 1,021,274 SCHNEIDER ELECTRIC SE MORGAN STANLEY 11/21/2016 82,458 LONG 850,852 TATA MOTORS LTD MORGAN STANLEY 8/19/2016 101,902 SHORT 72,524,648 TOYO SEIKAN GOLDMAN, SACHS & CO. 7/13/2016 (70,415 ) LONG 710,561 UNIBAIL-RODAMCO SE MORGAN STANLEY 11/21/2016 167,236 SHORT 8,002,760 UNI-PRESIDENT CHINA HOLDINGS MORGAN STANLEY 8/22/2016 19,555 SHORT 128,187,518 UNY GROUP GOLDMAN, SACHS & CO. 6/10/2016 (135,527 ) LONG 111,078 VEOLIA ENVIRONMENT MORGAN STANLEY 11/21/2016 20,449 LONG 1,112,340 VIVENDI MORGAN STANLEY 11/21/2016 58,494 LONG 310,340 WHITBREAD PLC MORGAN STANLEY 11/21/2016 49,026 LONG 828,192 YES BANK MORGAN STANLEY 8/19/2016 197,402 LONG 330,432 ZODIAC AEROSPACE MORGAN STANLEY 11/21/2016 (2,988 ) Gross Unrealized Appreciation 2,637,210 Gross Unrealized Depreciation (631,877 ) Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 106,617,519 - - Equity Securities - Domestic Preferred Stocks+ - 883,805 ++ Equity Securities - Foreign Common Stocks+ 10,327,731 49,515,019 ++ - Warrants+ 601,538 - - Other Financial Instruments: Financial Futures+++ 66,944 - - Forward Foreign Currency Exchange Contracts+++ - 948,221 - Options Purchased 18,404 - - Swaps+++ - 2,637,210 - Liabilities ($) Other Financial Instruments: Financial Futures+++ (847,451 ) - - ) Forward Foreign Currency Exchange Contracts+++ - (763,067 ) - ) Swaps+++ - (631,877 ) - ) Securities Sold Short: Equity Securities - Domestic++++ (17,466,590 ) - - ) Equity Securities - Foreign++++ (4,135,071 ) (2,009,810 ) ++ - ) Exchange-Traded Funds++++ (16,373,505 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. ++++ See Statement of Securities Sold Short for additional detailed classifications. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus TOBAM Emerging Markets Fund January 31, 2015 (Unaudited) Common Stocks94.9% Shares Value ($) Brazil1.9% Embraer 7,200 63,702 Fibria Celulose 24,400 a 293,718 JBS 24,300 103,603 Tractebel Energia 6,600 76,595 China17.7% ANTA Sports Products 139,000 243,813 China Longyuan Power Group, Cl. H 81,000 87,030 China Medical System Holdings 34,000 58,394 China Mengniu Dairy 59,000 268,740 China Shipping Container Lines, Cl. H 145,000 a 45,292 Country Garden Holdings 140,800 56,055 CSPC Pharmaceutical Group 68,000 57,249 Datang International Power Generation, Cl. H 344,000 186,538 ENN Energy Holdings 30,000 177,536 Geely Automobile Holdings 325,000 132,477 GOME Electrical Appliances Holdings 1,370,467 188,665 Haitian International Holdings 27,000 52,270 Hengan International Group 2,500 29,625 Huaneng Power International, Cl. H 318,000 446,425 Inner Mongolia Yitai Coal, Cl. B 67,200 94,417 Kingsoft 89,000 212,656 Lenovo Group 126,000 162,165 Semiconductor Manufacturing International 1,292,000 a 112,945 Shandong Weigao Group Medical Polymer, Cl. H 248,000 193,423 Shanghai Electric Group, Cl. H 76,000 46,324 Shanghai Pharmaceuticals Holding, Cl. H 80,200 173,139 Shenzhou International Group Holdings 31,000 112,157 Sihuan Pharmaceutical Holdings Group 421,000 271,108 Sinopharm Group, Cl. H 22,800 83,055 Sun Art Retail Group 230,000 207,526 Tingyi Holding 152,000 373,835 Tsingtao Brewery, Cl. H 16,000 107,047 Uni-President China Holdings 175,800 152,043 Want Want China Holdings 333,000 398,729 ZTE, Cl. H 85,000 186,255 Colombia1.4% Ecopetrol 158,757 127,201 Grupo de Inversiones Suramericana 18,290 265,355 Czech Republic1.4% CEZ 16,043 375,602 Komercni banka 103 20,984 Greece.4% Eurobank Ergasias 107,281 a 13,200 Hellenic Telecommunications Organization 3,668 a 30,185 JUMBO 7,779 73,862 Hong Kong6.5% Beijing Enterprises Holdings 16,500 126,022 China Gas Holdings 14,000 21,612 China Resources Enterprise 84,000 183,132 China Resources Gas Group 52,000 126,188 China Resources Power Holdings 116,000 322,591 China South City Holdings 224,000 73,334 CITIC 87,000 148,874 GCL-Poly Energy Holdings 655,000 a 142,941 Haier Electronics Group 49,000 131,482 Hanergy Thin Film Power Group 738,000 a 342,893 Kunlun Energy 24,000 25,058 Sino Biopharmaceutical 160,000 158,446 Indonesia3.5% Bank Central Asia 176,100 185,451 Bank Danamon Indonesia 183,900 63,725 Jasa Marga 168,400 94,702 Perusahaan Gas Negara 702,700 279,714 Telekomunikasi Indonesia 1,046,600 232,880 Unilever Indonesia 19,700 55,630 XL Axiata 205,600 77,636 Malaysia5.2% AirAsia 91,400 70,470 Axiata Group 142,500 282,291 CIMB Group Holdings 59,362 89,905 DiGi.Com 51,500 90,943 IJM 24,700 46,991 Maxis 144,400 282,000 Telekom Malaysia 99,725 191,589 Tenaga Nasional 95,600 380,961 Mexico1.4% Alfa, Cl. A 37,600 a 68,630 Fibra Uno Administracion 24,800 74,783 Gruma, Cl. B 4,800 51,396 Grupo Financiero Inbursa, Ser. O 71,200 184,062 Peru1.1% Cia de Minas Buenaventura, ADR 25,900 Poland1.9% Alior Bank 2,920 a 67,592 Eurocash 8,963 88,600 Orange Polska 88,261 213,145 PGE 29,047 152,276 Russia.8% Magnit, GDR 487 18,545 Rostelecom 85,060 a 105,129 Uralkali 17,840 a 44,475 Uralkali 8,220 20,806 VTB Bank 23,120,000 a 23,117 South Africa1.6% African Bank Investments 107,504 a,b 1 AngloGold Ashanti 14,874 a 180,929 Gold Fields 46,583 269,816 South Korea22.3% Amorepacific 46 111,156 AMOREPACIFIC Group 200 228,132 Celltrion 7,566 a 280,265 CJ 277 43,352 Coway 5,190 415,151 Daum Kakao 1,459 a 202,479 Halla Visteon Climate Control 2,094 a 88,527 Hotel Shilla 1,526 141,638 Hyundai Glovis 1,206 267,726 Hyundai Marine & Fire Insurance 6,572 156,711 Hyundai Merchant Marine 9,445 a 88,209 Hyundai Mobis 320 72,167 Hyundai Wia 1,955 a 274,014 Kangwon Land 6,339 a 186,935 Kia Motors 7,095 297,041 Korea Aerospace Industries 5,963 254,044 Korea Electric Power 10,736 a 418,995 Korea Gas 3,429 140,950 KT 8,837 a 240,538 LG Household & Health Care 272 171,087 LG Innotek 385 34,166 LG Uplus 29,390 323,754 NAVER 331 215,591 NCSoft 1,986 364,795 Orion 348 332,761 Samsung Fire & Marine Insurance 994 267,601 SK Hynix 1,794 77,354 SK Telecom 1,333 349,026 Yuhan 1,065 a 166,654 Taiwan19.9% Acer 144,438 a 93,842 Asia Pacific Telecom 245,000 117,148 Asustek Computer 29,000 304,038 Catcher Technology 25,000 218,730 Chunghwa Telecom 74,000 223,730 Compal Electronics 34,000 24,817 Delta Electronics 40,000 244,440 Eclat Textile 24,320 251,388 Far EasTone Telecommunications 193,000 471,733 Hermes Microvision 3,000 142,558 Hiwin Technologies 21,870 180,201 HTC 81,000 a 401,062 Innolux 49,000 23,728 Inotera Memories 73,000 a 106,091 Inventec 324,000 240,509 Kinsus Interconnect Technology 37,000 118,610 Largan Precision 5,000 415,579 MediaTek 10,000 152,687 Powertech Technology 97,000 a 161,729 President Chain Store 29,000 222,514 Quanta Computer 131,000 319,023 Radiant Opto-Electronics 61,000 192,524 Synnex Technology International 54,000 77,527 Taiwan Mobile 132,000 435,310 TPK Holding 35,000 226,266 Uni-President Enterprises 108,580 172,991 Thailand7.0% Advanced Info Service 37,100 276,955 Airports of Thailand 5,500 54,298 Airports of Thailand 10,800 106,621 Bangkok Dusit Medical Services 187,100 106,313 BEC World 75,600 118,721 Charoen Pokphand Foods 126,100 97,107 CP ALL 337,700 427,209 Energy Absolute 85,700 65,324 Glow Energy 24,500 68,107 PTT 2,200 23,216 PTT Exploration & Production 60,000 201,508 TMB Bank 1,807,000 170,698 True Corp. 570,200 a 235,803 Turkey.9% Cola-Cola Icecek 2,947 59,484 Enka Insaat ve Sanayi 0 1 TAV Havalimananlari Holdings 9,083 67,925 Ulker Biskuvi Sanayi 15,245 120,639 Total Common Stocks (cost $27,860,019) Preferred Stocks3.3% Brazil2.2% AES Tiete 9,700 59,865 Centrais Eletricas Brasileiras, Cl. B 28,500 65,216 Cia Energetica de Sao Paulo, Cl. B 25,200 221,266 Oi 24,060 a 44,744 Suzano Papel e Celulose, Cl. A 42,900 173,790 Usinas Siderurgicas de Minas Gerais, Cl. A 47,600 a 59,428 Colombia.9% Bancolombia 21,411 South Korea.2% Hyundai Motor 390 Total Preferred Stocks (cost $1,517,668) Number of Rights.0% Rights Value ($) South Korea.0% Hyundai Merchant Marine, Cl. R (cost $4,242) 1,451 a Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $185,000) 185,000 c Total Investments (cost $29,566,929) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2015, the value of this security amounted to $1 or less than 0.01% of net assets. c Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $2,060,719 of which $1,558,528 related to appreciated investment securities and $3,619,247 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 19.8 Telecommunication Services 15.2 Consumer Staples 14.3 Utilities 12.9 Consumer Discretionary 10.0 Financial 7.1 Industrial 6.6 Health Care 5.6 Materials 4.8 Energy 1.9 Money Market Investment .7 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 487,044 25,909,959 ++ 1 ++ Equity Securities - Foreign Preferred Stocks+ - 920,301 ++ - Mutual Funds 185,000 - - Rights+ 3,905 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Yield Enhancement Strategy Fund January 31, 2015 (Unaudited) Registered Investment Companies96.5% Shares Value ($) Domestic Fixed Income92.8% BNY Mellon Corporate Bond Fund, Cl. M a,b BNY Mellon Municipal Opportunities Fund, Cl. M a,b Dreyfus Floating Rate Income Fund, Cl. Y a Dreyfus High Yield Fund, Cl. I a,b Foreign Fixed Income3.7% TCW Emerging Markets Income Fund, Cl. I Total Investments (cost $350,437,075) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. b The fund's investment in the BNY Mellon Corporate Bond Fund, BNY Mellon Municipal Opportunities Fund and Dreyfus High Yield Fund represents 25.1%, 28.6% and 25.5%, respectively, of the fund's total investments. The BNY Mellon Corporate B Fund and Dreyfus High Yield Fund seek to provide total return (consisting of capital appreciation and current income) and B Mellon Municipal Opportunities Fund seeks to maximize total return consisting of current income exempt from federal incom and capital appreciation. At January 31, 2015, net unrealized appreciation on investments was $1,256,652 of which $5,447,886 related to appreciated investment securities and $4,191,234 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Mutual Funds: Domestic Mutual Funds: Foreign  Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 351,693,727 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BNY Mellon Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/ James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
